STONE, J.
If “ the money arising from the sale of said bonds [was] appropriated, under the supervision and direction of the mayor and aldermen of Wetumpka, to purposes of internal improvement, for the benefit of the citizens of Wetumpka,” there cannot be any question of the validity of the bond sued on, so far as the facts are disclosed by this record. The entire inquiry depends on the construction of the expression, “ internal improvements,” as found in the act amending the act incorporating the city of Wetumpka, approved February 1, 1850. — Pamphlet Acts, 348.
The phrase, “ internal improvements,” has, in our political dialect, a variable signification, dependent on the agency by which the work is performed. Internal improvements by the Federal government comprehend all works of that description within the territorial limits of the United States. Internal improvements by State authority are, of necessity, those improvements which are within the boundaries of the State.
It is contended that, inasmuch as the powers of municipal corporations are conferred for their well-being, and generally are confined to police and sanitary regulations within the chartered limits of such corporations, the proper construction of these words is, internal, or within the city of Wetumpka. We cannot assent to the correctness of this argument. The words of a statute, if nothing appear to the contrary, should be so construed and understood, as to give them their popular signification. — Favers v. Glass, 22 Ala. 621. No case can be found, it is apprehended, where the improvements of the streets, alleys, markets, &c., of a city or town, have been classed as internal improvements. On the other hand, when internal improvements by or under State authority are spoken of, it is universally understood, that works within the State, by which the public are supposed to be benefited, are intended ; such as the improvement of the highways and channels of travel and commerce.
Again, the history of our State for the last ten years has made every one familiar with the many railroad and plank-*661road enterprises, projected, and in some instances completed, under the supervision of joint-stock companies. This court must judicially know the meaning of this expression. — Salomon v. The State, 28 Ala. 83 ; Stephen v. State, 11 Geo. 225 ; Floyd v. Ricks, 14 Ark. 286.
We have no hesitation in declaring, that the act in question was intended, both by the legislature and the city authorities of Weturnpka, to authorize, and did authorize the latter, to pledge its credit, and thereby raise means to aid in the construction of some work of the description above indicated, as a means of improving the commerce of that city, and thereby benefiting its citizens.
We have recently had occasion to consider the powers of municipal corporations. — See Ex parte Burnett, at this term. In that case we held, that the legislature might confer on a municipal corporation larger powers than would be implied from the general purposes of their creation. We hold that, when the legislature, in express terms, authorizes cities or towns to subscribe for stock in an enterprise, such as that mentioned in'the pleadings in this cause, the contract of such city or town, made pursuant to the act, is binding upon it; -
The supervision and .direction, which the act of February 1, 1850, enjoins on .the mayor and aldermen of Wetumpka, relates expressly to the appropriation of the money arising from the sale of the bonds, und has no reference to the performance of the work.
Without determining in this case whether it was necessary to the sufficiency of the declaration that it should aver the bonds were sold at par, we think that fact is sufficiently averred. The declaration, in effect, states that the mayor and aldermen of Wetumpka had subscribed for stock in the Tallassee branch of the plank-róad, to the amount of fifteen thousand dollars ; and that, in consideration of the bonds of the city for fifteen thousand dollars, the defendant assumed the liability created by said subscription. The bonds were then sold at par. It may be objected that, inasmuch as the subscription to the plank-road would be payable only when, and as fast as, the board of directors might make calls on the stockholders, the defendant in this way obtained the bonds at less than their par value. The answer to this objection is *662found in the fact, that the calls might be made at once, so far as we are informed ; and this advantage in interest was rather the accident, than a substantive feature of the contract. We are satisfied that such contingent advantage did not render the contract usurious or illegal.
It results from what we have said, that the circuit court erred in its judgment on the demurrer. Its judgment is therefore reversed, and the cause remanded.